Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-14-00794-CV

                                    IN RE Kay Lynn MAYNARD

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: November 26, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 14, 2014, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM




1
 This proceeding arises out of Cause No. 2012PC2786, styled In the Matter of the Estate of William T. Booth,
Deceased, pending in the Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.